            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 1 of 19




 1   Steven A. Alpert, NV #8353
     PRICE LAW GROUP, APC
 2   5940 S Rainbow Blvd,
     Las Vegas, NV 89118
 3   T: (702) 794-2008
 4   F: (866) 401-1457
     alpert@pricelawgroup.com
 5   Attorneys for Plaintiff

 6                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 7
 8
     Anthony Willis,                                      Case No.: 2:21-cv-338
 9
                               Plaintiff,                 COMPLAINT AND
10                                                        DEMAND FOR JURY TRIAL
     v.
11                                                           1. FCRA, 15 USC §1681 et seq.
12   Greater Nevada Credit Union; Experian
     Information Solutions, Inc.; Equifax
13   Information Services, LLC; and Trans Union
     LLC,
14
                               Defendants.
15
16
17             NOW COMES Plaintiff Anthony Willis, ("Plaintiff"), by counsel, alleging violations of
18   the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Greater
19
     Nevada Credit Union (“GNCU”), Experian Information Solutions, Inc. (“Experian”), Equifax
20
     Information Services, LLC (“Equifax”), and Trans Union LLC (“Trans Union”):
21
                                                  INTRODUCTION
22
23             1.       Plaintiff’s Complaint alleges violations of the FCRA, 15 U.S.C. § 1681 et seq.,

24   against        Defendants Experian,     Equifax, and Trans Union, each   a   consumer    reporting

25   agency, for reporting inaccurate information on Plaintiff’s credit report.
26
27
28                                                      1
                                                                              COMPLAINT AND DEMAND
                                                                                      FOR JURY TRIAL
            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 2 of 19



 1          2.      Plaintiff’s      Complaint also         alleges violations       of       the FCRA,
 2 against Defendant GNCU or failing to conduct a reasonable reinvestigation after receiving notice
 3
     of Plaintiff’s dispute from Defendants Experian, Equifax, and Trans Union.
 4
                                        JURISDICTION AND VENUE
 5
            3.      The District Court has federal question jurisdiction over these claims pursuant to
 6
 7 28 U.S.C. § 1331; 15 U.S.C. § 1681.
 8          4.      Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 9 substantial part of the events or omissions giving rise to the claim occurred in this district.
10
            5.      Defendants transact business here; as such, personal jurisdiction is established.
11
                                                    PARTIES
12
            6.      Plaintiff incorporates herein by reference all of the above paragraphs of this
13
14 Complaint as though fully set forth at length herein.
15          7.      Plaintiff is a natural person who resides in the city of Ely in White Pine County

16 Nevada.
17          8.      Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. §1681a(c).
18
            9.      Defendant GNCU is a financial institution engaged in the business of giving
19
     credit and collecting debt. GNCU is also a furnisher, as defined in 15 U.S.C. § 1681s-2. Upon
20
     information and belief, GNCU is regularly engaged in the business of furnishing credit
21
22 information to the credit reporting agencies. GNCU is headquartered at 451 Eagle Station Lane,
23 Carson City, NV 89701-6494, and can be served at its registered agent, FENNEMORE CRAIG,
24 P.C., 7800 Rancharrah Parkway, Reno, NV 89511.
25          10.     Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §
26
     1681a(f)).   Upon information and belief, Experian is regularly engaged in the business of
27
28
                                                                              COMPLAINT AND DEMAND
                                                     -2-                              FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 3 of 19



 1 assembling, evaluating, and disbursing information concerning consumers for the purpose of
 2 furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties. Experian’s
 3
     principal place of business, which Experian can also be served at, is 475 Anton Boulevard, Costa
 4
     Mesa, CA 92626.
 5
            11.     Defendant Equifax is a credit reporting agency, as defined in 15 U.S.C. §
 6
 7 1681a(f). Upon information and belief, Defendant is regularly engaged in the business of
 8 assembling, evaluating, and disbursing information concerning consumers for the purpose of
 9 furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third parties. Equifax’s
10
     principal place of business is located at 1550 Peachtree Street NW, Atlanta, GA, 30309, and
11
     Equifax can be served at its registered agent, CORPORATION SERVICE COMPANY, 40
12
     Technology Pkwy South, Norcross, GA 30092.
13
14          12.     Defendant Trans Union is a credit reporting agency, as defined in 15 U.S.C. §

15 1681a(f)). On information and belief, Trans Union is regularly engaged in the business of
16 assembling, evaluating, and disbursing information concerning consumers for the purpose of
17 furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties. Trans Union’s
18
     principal place of business is located at 555 West Adams Street, Chicago, IL 60661. Trans Union
19
     can be served at its registered agent, PRENTICE HALL CORPORATION, 801 Adlai
20
21 Stevenson Drive, Springfield, IL 62703.
22          13.     During all time pertinent to this Complaint, Defendants were authorized to

23 conduct business in the State of Nevada and conducted business in Nevada on a routine and
24
     systematic basis.
25
26
27
28
                                                                          COMPLAINT AND DEMAND
                                                  -3-                             FOR JURY TRIAL
            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 4 of 19



 1          14.      Upon information and belief, Defendants Experian, Equifax, and Trans Union,
 2 (referenced together as “credit reporting agencies” or “CRAs”) disburse consumer reports to
 3
     third parties under contract for monetary compensation.
 4
            15.     At all    relevant     times,    Defendants GNCU,         Experian, Equifax,      and
 5
     Trans Union acted through duly authorized agents, employees, officers, members, directors,
 6
 7 heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
 8          16.     Any violation by Defendants was not in good faith, was knowing, negligent,
 9 willful, and/or intentional, and Defendants did not maintain procedures reasonably adapted to
10
     avoid any such violation.
11
                                          FACTUAL ALLEGATIONS
12
            17.     Plaintiff incorporates herein by reference all of the above paragraphs of this
13
14 Complaint as though fully set forth at length herein.
15          18.     Defendants Experian, Equifax, and Trans Union report consumer information

16 about Plaintiff and other consumers through the sale of consumer reports (credit reports).
17          19.     Defendants Experian, Equifax, and Trans Union credit reports generally contain
18
     the following information: (i) Header/Identifying Information: this section generally includes the
19
     consumer’s name, current and prior addresses, date of birth, and phone numbers; (ii) Tradeline
20
     Information: this section pertains to consumer credit history, and includes the type of credit
21
22 account, credit limit or loan amount, account balance, payment history, and status; (iii) Public
23 Record Information: this section typically includes public record information, such as bankruptcy
24 filings; and (iv) Credit Inquiries: this section lists every entity that has accessed the consumer’s
25 file through a “hard inquiry” (i.e., consumer-initiated activities, such as applications for credit
26
27
28
                                                                              COMPLAINT AND DEMAND
                                                     -4-                              FOR JURY TRIAL
            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 5 of 19



 1 cards, to rent an apartment, to open a deposit account, or for other services) or “soft inquiry”
 2 (i.e., user-initiated inquiries like prescreening).
 3
             20.    Defendants Experian, Equifax, and Trans Union gain access to consumer
 4
     information from various sources, including furnishers who provide consumer information to
 5
     Defendants, and information Defendants independently source themselves or through third party
 6
 7 providers/vendors or repositories, including computerized reporting services like PACER.
 8           21.    The information reported by Defendants Experian, Equifax, and Trans Union
 9 contributes to consumer creditworthiness, including their FICO Scores, which are calculated
10
     using information contained in Defendants’ consumer credit reports.
11
             22.    The vast majority of financial services lenders (e.g., banks, creditors, lender) rely
12
     upon credit reports, FICO Scores and other proprietary third-party algorithms – “scoring” models
13
14 – to interpret the information in a credit report.
15           23.    These algorithms use variables or “attributes” derived from the credit report to

16 calculate a “credit score,” which ultimately determines consumer creditworthiness.
17           24.    FICO Scores factor the following: Payment history (35%); Amount of debt
18
     (30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).
19
             25.    Payment history refers to whether a consumer has paid his or her bills in the past,
20
     and whether these payments have been timely, late or missed.
21
22           26.    The more severe, recent, and frequent late payments are, the greater the harm to

23 the FICO Score.
24           27.    In factoring the severity of delinquent payments, a FICO Score considers how late
25 the payment continues to be, how much is owed, how recently this occurred, and how many
26
27
28
                                                                             COMPLAINT AND DEMAND
                                                     -5-                             FOR JURY TRIAL
            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 6 of 19



 1 delinquent accounts exist. However, once a delinquent account has been remedied, the longer the
 2 account stays current the more a consumer’s FICO Score should increase.
 3
            28.     Defendants Experian, Equifax, and Trans Union obtained and reported Plaintiff’s
 4
     consumer bankruptcy information in both the Public Records section of his consumer credit
 5
     report, as well as individual account tradelines.
 6
 7          29.     Defendants Experian, Equifax, and Trans Union had notice of Plaintiff’s

 8 bankruptcy through their independent collection of consumer information as well as from
 9 information provided to Defendants by tradeline furnishers. Defendants reported Plaintiff’s
10
     bankruptcy filing and/or discharge in the public record section of their credit reports, as well as
11
     individual account tradelines.
12
            30.     Defendants Experian, Equifax, and Trans Union are well aware that the effect of a
13
14 discharge Order in a Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts
15 other than those that have been reaffirmed in a reaffirmation agreement or successfully
16 challenged in an adversary proceeding.
17          31.     Defendants Experian, Equifax, and Trans Union are also aware of the effect of a
18
     reaffirmation of debt, which excludes the debt from the bankruptcy discharge.
19
            32.     Information regarding whether a debt has been reaffirmed or successfully
20
     challenged through an adversary proceeding is retrievable from the same sources Defendants
21
22 obtain the bankruptcy case information, as well as from information provided to Defendants
23 from furnishers of account/tradeline information.
24          33.     Rather than following reasonable procedures to assure maximum possible
25 accuracy, Defendants report inaccurate information regarding consumers who file bankruptcy
26
     even if that information ignores or contradicts information already known by Defendants,
27
28
                                                                            COMPLAINT AND DEMAND
                                                     -6-                            FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 7 of 19



 1 information provided by furnishers of account/tradeline information, and/or information
 2 contained in public court records that Defendants have obtained through its independent efforts,
 3
     or could easily obtain through reasonably available public records.
 4
            34.     Defendants are on continued notice of their inadequate post-bankruptcy reporting
 5
     procedures, including pertaining to account and payment statuses, and reaffirmations through the
 6
 7 thousands of lawsuits and FTC and Consumer Financial Protection Bureau complaints filed
 8 against it for its inaccurate reporting following a consumer bankruptcy.
 9          35.     In or around March 2016, Plaintiff acquired a loan from GNCU (the “Account”),
10
     in order to purchase a motorcycle (the “Motorcycle”).
11
            36.     The Account was secured by the Motorcycle.
12
            37.     Plaintiff filed for Chapter 7 Bankruptcy on or about November 22, 2019, in the
13
14 United States Bankruptcy Court for the District of Nevada, case no. 19-51370-btb.
15          38.     On or about February 26, 2020, Plaintiff reaffirmed his obligations under

16 the Account, whereby Plaintiff remained personally liable/responsible for continued payment
17 on the Account. The Account was therefore not included in Plaintiff’s bankruptcy discharge.
18
            39.     There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or proceedings
19
     to declare any debt “non-dischargeable” pursuant to 11 U.S.C. § 523 et seq.
20
            40.     Accordingly, Plaintiff received an Order of Discharge, discharging his personal
21
22 liability for all dischargeable debts on March 10, 2020.
23          41.     Upon information and belief, following Plaintiff’s Chapter 7 Bankruptcy,

24 Defendants Experian and Trans Union prepared one or more credit reports concerning Plaintiff.
25 Defendants reported Plaintiff’s Chapter 7 Bankruptcy case information, including the
26
     case/reference number, court, filing date, and discharge date.
27
28
                                                                           COMPLAINT AND DEMAND
                                                    -7-                            FOR JURY TRIAL
            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 8 of 19



 1           42.    Upon information and belief, following Plaintiff’s Chapter 7 Bankruptcy,
 2 Defendant Equifax prepared one or more credit reports concerning Plaintiff. Defendant reported
 3
     Plaintiff’s Chapter 7 Bankruptcy case information, including the reference number, court and
 4
     filing date. Defendant Equifax did not report the discharge date.
 5
             43.    Defendants Equifax, Experian, and Trans Union also reported Plaintiff’s credit
 6
 7 history, including names of credit accounts, account numbers, account types, responsibility for
 8 the account (i.e., individual or joint accounts), the date the accounts were opened, status, and the
 9 date of the last status update.
10
             44.    Plaintiff filed for bankruptcy and reaffirmed the Account to rebuild and improve
11
     his credit.
12
             45.    After Plaintiff’s bankruptcy was discharged, he paid off the Account in full.
13
14           46.    Sometime after Plaintiff’s bankruptcy discharge, Plaintiff obtained his Experian,

15 Equifax, and Trans Union consumer credit reports to ensure that his credit account tradelines and
16 bankruptcy were being reported accurately.
17           47.    Plaintiff learned Experian, Equifax, and Trans Union were inaccurately reporting
18
     Plaintiff’s reaffirmed Account as having been included in Plaintiff’s bankruptcy, and subject to
19
     bankruptcy coding that conveys to creditors/lenders that the account was discharged or non-
20
     current/non-paid even though Plaintiff continued to make ongoing payments on the Account.
21
22           48.    Experian was inaccurately reporting the Account (account no. 88441XXXX) as

23 “Discharged through Bankruptcy Chapter 7” and updated in November 2019.
24           49.    Equifax was inaccurately reporting the Account (account no. XXXXX7992) as
25 “INCLUDED_IN_BANKRUPTCY” and with “Bankruptcy chapter 7” and “Bankruptcy
26
     discharged” in the “Comments” section.
27
28
                                                                            COMPLAINT AND DEMAND
                                                    -8-                             FOR JURY TRIAL
            Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 9 of 19



 1          50.     Trans Union was inaccurately reporting the Account (account no. 88441****) as
 2 “Included in Bankruptcy” and with “CHAPTER 7 BANKRUPTCY” in the “Remarks” section.
 3
            51.     Before filing for bankruptcy, Plaintiff never missed a payment on the Account.
 4
     Plaintiff continued to make timely payments on the Account after the discharge and paid off the
 5
     Account in full.
 6
 7          52.     Plaintiff reaffirmed the Account during bankruptcy, remaining personally liable

 8 for the obligation, and the Account (debt) was indisputably not discharged. Plaintiff did this to
 9 maintain some of his credit history and to rebuild/re-establish credit.
10
            53.     However, when Plaintiff pulled his credit reports, Plaintiff discovered that
11
     Defendants Experian, Equifax, and Trans Union were not reporting the Account’s positive
12
     payment history despite reaffirmation of the debt.
13
14          54.     Defendants Equifax, Experian, and Trans Union’s reporting were therefore

15 patently false and materially misleading, as the Account was reaffirmed and not discharged by
16 Plaintiff’s bankruptcy and Plaintiff continued to make timely payments on the Account, and in
17 fact paid off the Account in full. As reported, Defendants fail to report the correct payment
18
     history and ongoing payments, and/or report false payment statuses that indicate that the Account
19
     was included in and/or discharged in bankruptcy, instead of its true status of reaffirmed.
20
            55.     Plaintiff’s payment history on the Account is important to Plaintiff’s efforts to
21
22 reestablish his credit and maintain his previous positive credit history.
23          56.     On or about November 25, 2020, Plaintiff sent letters to Experian, Equifax, and

24 Trans Union disputing their inaccurate reporting of the Account.
25          57.     The letters specifically advised that Plaintiff reaffirmed the Account in his
26
     bankruptcy and that he had paid off the Account in full.
27
28
                                                                               COMPLAINT AND DEMAND
                                                    -9-                                FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 10 of 19



 1          58.    Plaintiff’s dispute letter to Experian was delivered on November 30, 2020.
 2          59.    Plaintiff’s dispute letter to Equifax was delivered on November 30, 2020.
 3
            60.    Plaintiff’s dispute letter to Trans Union was delivered on December 02, 2020.
 4
            61.    On or about December 3, 2020, Trans Union responded to Plaintiff’s dispute
 5
     letter. Trans Union’s response indicated that it had completed an investigation and updated the
 6
 7 tradeline, but that it would continue to report the Account as “Account Included in Bankruptcy”
 8 with “CHAPTER 7 BANKRUPTCY” in the “Remarks” section.
 9          62.    Upon information and belief, Trans Union did not investigate Plaintiff’s dispute
10
     and merely forwarded an automated dispute form to GNCU. Rather than perform an
11
     investigation based on Plaintiff’s dispute, reasonably available public records, and information
12
     known by Trans Union through Plaintiff’s reported payment history regarding on the Account,
13
14 Trans Union merely parroted information furnished by GNCU despite awareness that the
15 information was factually inaccurate and conflicted with information known by Trans Union.
16          63.    On or about December 5, 2020, Equifax responded to Plaintiff’s dispute letter.
17 Equifax’s response indicated that it had completed an investigation and updated the tradeline, but
18
     it would continue to report the Account as “Account Included in Bankruptcy” with “Bankruptcy
19
     Chapter 7” and “Bankruptcy Discharged” in the “Remarks” section.
20
            64.    Upon information and belief, Equifax did not investigate Plaintiff’s dispute and
21
22 merely forwarded an automated dispute form to GNCU. Rather than perform an investigation
23 based on Plaintiff’s dispute, reasonably available public records, and information known by
24 Equifax through Plaintiff’s reported payment history regarding on the Account, Equifax merely
25 parroted information furnished by GNCU despite awareness that the information was factually
26
     inaccurate and conflicted with information known by Equifax.
27
28
                                                                          COMPLAINT AND DEMAND
                                                  - 10 -                          FOR JURY TRIAL
             Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 11 of 19



 1            65.   Upon information and belief, Experian never responded to Plaintiff’s dispute
 2 letter.
 3
              66.   On or about January 11, 2021, Plaintiff pulled his Experian credit report once
 4
     again to check whether Experian had fixed the inaccurate reporting.
 5
              67.   The Experian report indicated that it had been “updated from [Experian’s]
 6
 7 processing of [Plaintiff’s] dispute in Dec 2020,” but Experian was still reporting the Account as
 8 “Discharged through Bankruptcy Chapter 7”
 9            68.   Upon information and belief, Experian did not investigate Plaintiff’s dispute and
10
     merely forwarded an automated dispute form to GNCU. Rather than perform an investigation
11
     based on Plaintiff’s dispute, reasonably available public records, and information known by
12
     Experian through Plaintiff’s reported payment history regarding on the Account, Experian
13
14 merely parroted information furnished by GNCU despite awareness that the information was
15 factually inaccurate and conflicted with information known by Experian.
16            69.   Upon information and belief, GNCU failed to conduct a reasonable investigation
17 after receiving notice of Plaintiff’s dispute from Experian, Equifax, and Trans Union, despite
18
     possessing all necessary and relevant information to investigate the dispute and to furnish/report
19
     accurate information to the CRAs. Consequently, GNCU continued to furnish inaccurate data to
20
     Experian, Equifax and Trans Union.
21
22            70.   As a result of Defendants’ conduct, Plaintiff has sustained actual damages

23 including but not limited to, harm to Plaintiff’s credit score and reputation, embarrassment,
24 anguish, and emotional and mental pain.
25
26
27
28
                                                                            COMPLAINT AND DEMAND
                                                   - 11 -                           FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 12 of 19



 1             71.   Upon information and belief, had Defendants accurately reported the Account
 2 with its accurate payment history, Plaintiff’s credit score and credit worthiness would have been
 3
     better.
 4
               72.   Defendants’ conduct exacerbated Plaintiff’s frustration during the already
 5
     stressful post-bankruptcy period by hindering Plaintiff’s ability to rebuild his credit.
 6
 7             73.   Upon information and belief Plaintiff was denied credit opportunities due to

 8 Defendants’ inaccurate reporting of the Account.
 9             74.   Upon information and belief Plaintiff was approved credit opportunities at less
10
     favorable terms due to Defendants’ inaccurate reporting of the Account.
11
                                                    COUNT I
12                              Defendants Experian, Equifax, and Trans Union
                                (Violations of the FCRA, 15 U.S.C. § 1681 et seq)
13
14             75.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

15 as though fully stated herein.
16             76.   The FCRA requires credit reporting agencies, like Experian, Equifax, and Trans
17 Union, to “follow reasonable procedures to assure maximum possible accuracy of the
18
     information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).
19
               77.   Defendants violated 15 U.S.C. § 1681e(b) by failing to follow reasonable
20
     procedures to assure maximum possible accuracy of the information included in Plaintiff’s credit
21
22 file/report, and also by failing to report accurate information when placed on notice that the
23 information Defendants are reporting is inaccurate, and/or otherwise contradicted by information
24 known by Defendants or reasonably available to Defendants.
25             78.   Defendants knew or should have known of their obligations under the FCRA,
26
     especially pertaining to reporting reaffirmed debts. These obligations are well established by the
27
28
                                                                               COMPLAINT AND DEMAND
                                                     - 12 -                            FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 13 of 19



 1 plain language of the FCRA, n, well-established case law, and in prior cases involving
 2 Defendants from which Defendants are on notice of their unreasonable procedures concerning
 3
     the reporting of reaffirmed debts during and after bankruptcy.
 4
            79.     Upon information and belief, Defendants Experian, Equifax, and Trans Union
 5
     regularly conduct voluntary public records searches with the intention of including bankruptcy
 6
 7 information on the credit reports they sell to other parties.
 8          80.     Upon information and belief, Defendants Experian, Equifax, and Trans Union
 9 voluntarily conducted public records searches and obtained information about Plaintiff’s
10
     bankruptcy filing and bankruptcy discharge.
11
            81.     The diligence Defendants exercise in recording consumer bankruptcy filings is
12
     not replicated in Defendants’ reporting of the effect of bankruptcy proceedings and orders upon
13
14 certain accounts, including, the status of accounts that are reaffirmed, despite Defendants’
15 knowledge thereof and the reported payment history by tradeline furnishers.
16          82.     Consequently, Defendants routinely reports inaccurate, incomplete, outdated, and
17 materially misleading information about Plaintiff, without verifying the accuracy of this
18
     information, or updating this information as required by § 1681(e)(b) when Defendants possesses
19
     information inconsistent with the reported information, and possesses information establishing
20
     that the reported information is in fact inaccurate.
21
22          83.     Defendants therefore negligently and/or willfully violated 15 U.S.C. § 1681e(b)

23 by failing to use reasonable procedures to assure maximum possible accuracy of information
24 pertaining to Plaintiff.
25
26
27
28
                                                                         COMPLAINT AND DEMAND
                                                     - 13 -                      FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 14 of 19



 1           84.   Defendants’ violations include but are not limited to, violations of 15 U.S.C. §
 2 1681e(b) for failing to follow reasonable procedures to assure maximum possible accuracy of the
 3
     information concerning the individual about whom the report relates.
 4
           i.      Failing to reasonably reinvestigate the inaccurate information Plaintiff disputed.
 5
          ii.      Failing to consider all relevant information while investigating Plaintiff’s dispute.
 6
 7       iii.      Failing to include all relevant information when notifying Stearns of Plaintiff’s

 8                 dispute.
 9           85.   Further, the FCRA provides that if the completeness or accuracy of any item of
10
     information contained in a consumer’s file at a consumer reporting agency is disputed by the
11
     consumer and the consumer notifies the agency directly of such dispute, the agency shall conduct
12
     a reasonable reinvestigation to determine whether the disputed information is inaccurate, or it
13
14 must delete the item from the file within thirty (30) days of receiving the consumer’s dispute
15 notice. 15 U.S.C. § 1681i(a)(2)(A).
16           86.   The FCRA further requires the credit reporting agency, within 5 business days of
17 receiving notice of the consumer’s dispute, to provide notification of the dispute to the person
18
     who furnished the information in dispute and requires the credit reporting agency to “include all
19
     relevant information regarding the dispute that the agency received from the consumer.” 15
20
     U.S.C. §1681i(a)(2)(A). In conducting its reinvestigation of disputed information in a consumer
21
22 report, the credit-reporting agency is required to “review and consider all relevant information
23 submitted by the consumer.”
24           87.   Thus, in addition to violating the FCRA by failing to follow reasonable
25 procedures, Defendants additionally violated the FCRA by failing to perform a reasonable
26
27
28
                                                                            COMPLAINT AND DEMAND
                                                   - 14 -                           FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 15 of 19



 1 reinvestigation of the disputed Account even after Plaintiffs notified Defendants of the inaccurate
 2 information each reported in Plaintiff’s credit file.
 3
            88.     Defendants Experian, Equifax, and Trans Union’s violations of 15 U.S.C. § 1681i
 4
     include, but are not limited to the following:
 5
                         i.   Failing to reasonably reinvestigate the inaccurate information Plaintiff
 6
 7                            disputed.

 8                     ii.    Failing to consider all relevant information while investigating Plaintiff’s
 9                            dispute.
10
                       iii.   Failing to include all relevant information when notifying Stearns of
11
                              Plaintiff’s dispute.
12
            89.     Defendants’ acts, as described above, were done willfully and knowingly.
13
14          90.     As a result of the foregoing violations of the FCRA, Defendants are liable to

15 Plaintiff for actual damages, statutory damages, attorneys’ fees and costs.
16          91.     The inaccurate reporting of Plaintiff’s information has caused Plaintiff to suffer
17 from stress, anxiety, headaches, frustration, and emotional and mental pain and anguish, and a
18
     decreased credit score. Moreover, the inaccurate reporting of Plaintiff’s Account has deprived
19
     Plaintiff of credit opportunities and resulted in less-favorable credit terms.
20
            92.     Instead of reasonably reinvestigating Plaintiff’s dispute, Defendant Experian
21
22 “verified” the tradeline was accurate and continued to report the reaffirmed Account as “included
23 in bankruptcy.”
24          93.     Instead of reasonably reinvestigating Plaintiff’s dispute, Defendant Equifax
25 “verified” the tradeline was accurate and continued to report the reaffirmed Account as “included
26
     in bankruptcy.”
27
28
                                                                               COMPLAINT AND DEMAND
                                                      - 15 -                           FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 16 of 19



 1          94.     Instead of reasonably reinvestigating Plaintiff’s dispute, Defendant Trans Union
 2 “verified” the tradeline was accurate and continued to report the reaffirmed Account as “included
 3
     in bankruptcy.”
 4
            95.     Defendants’ acts, as described above, were done willfully and knowingly.
 5
            96.     As a result of the foregoing violations of the FCRA, Defendants are liable to
 6
 7 Plaintiff for actual damages, statutory damages, attorneys’ fees and costs, as described herein and
 8 as allowable by law.
 9                                                     COUNT II
                                                   Defendants GNCU
10
                                   (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))
11
            97.     Plaintiff incorporates by reference all the above paragraphs of this Complaint as
12
     though fully stated herein.
13
14          98.     The FCRA requires that furnishers of information like GNCU to conduct an

15 investigation with respect to disputed information, review all relevant information, and report the
16 results of the investigation to the credit reporting agency. If the investigation reveals the
17 information is incomplete or inaccurate, report those results to all credit reporting agencies to
18
     which the furnisher has provided the inaccurate information.
19
            99.     GNCU knew or should have known about its obligations under the FCRA. These
20
     obligations are well established in the plain language of the FCRA, in the promulgations of the
21
22 Federal Trade Commission, and in well-established case law. GNCU obtained or had available
23 substantial written materials that apprised it of its duties under the FCRA. Despite knowing these
24 legal obligations, GNCU acted consciously in breaching its known duties and deprived Plaintiff
25 of his rights under the FCRA.
26
27
28
                                                                           COMPLAINT AND DEMAND
                                                    - 16 -                         FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 17 of 19



 1          100.    Plaintiff disputed the GNCU tradeline through all three national CRAs:
 2 Defendants Experian, Equifax, and Trans Union.
 3
            101.    Thereafter, the credit reporting agencies forwarded Plaintiff’s dispute to GNCU,
 4
     notifying GNCU that Plaintiff was disputing the information it had furnished about the Account.
 5
            102.    GNCU received notice of Plaintiff’s dispute and failed to reasonably investigate
 6
 7 or otherwise take corrective measures despite possessing all relevant knowledge regarding the
 8 dispute.
 9          103.    GNCU continues to furnish inaccurate information about Plaintiff to all three
10
     CRAs, even though GNCU possessed all relevant information about the Account and the
11
     inaccuracy that Plaintiff disputed.
12
            104.    The inaccurate GNCU account materially and adversely affects Plaintiff’s credit
13
14 standing.
15          105.    On at least one occasion within the past two years, by example only and without

16 limitations, Defendant GNCU violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and
17 properly investigate Plaintiff’s dispute to Experian, Equifax, and Trans Union.
18
            106.    GNCU violated sections 15 U.S.C. §§ 1681n and 1681o of the FCRA by engaging
19
     in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and engaging in conduct
20
     that violates 15 U.S.C. § 1681s-2(a), (b), including:
21
22              a. Willfully and negligently failing to conduct an investigation of Plaintiff’s dispute,

23                  despite possessing knowledge, information, and records to substantiate Plaintiff’s

24                  dispute;
25              b. Willfully and negligently failing to review all relevant information concerning
26
                    Plaintiff’s dispute;
27
28
                                                                            COMPLAINT AND DEMAND
                                                    - 17 -                          FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 18 of 19



 1              c. Willfully and negligently failing to report the results of investigations to the
 2                  relevant consumer reporting agencies;
 3
                d. Willfully and negligently failing to report to the CRAs that the disputed
 4
                    information is indeed inaccurate;
 5
                e. Willfully and negligently failing to properly participate, investigate, and comply
 6
 7                  with the reinvestigations that were conducted by any and all consumer reporting

 8                  agencies concerning the inaccurate information disputed by Plaintiff;
 9              f. Willfully and negligently continuing to furnish and disseminate inaccurate credit,
10
                    account and other information concerning the Plaintiff to the consumer reporting
11
                    agencies despite actual knowledge of the falsity of the reported information; and
12
                g. Willfully and negligently failing to comply with the requirements for furnishers of
13
14                  information enumerated in 15 U.S.C. § 1681s-2(b).

15           107.   GNCU unreasonably refused to take corrective measures required by the FCRA to

16 correct and/or update Plaintiff’s consumer information furnished to the national consumer
17 reporting agencies.
18
             108.   GNCU is a direct and proximate cause, as well as substantial factors in causing
19
     damage and harm to Plaintiff.
20
             109.   Consequently, GNCU is liable to Plaintiff for the full amount of statutory, actual
21
22 and punitive damages, as described herein and as allowable by law. Additionally, Plaintiff is
23 entitled to Plaintiff’s attorneys’ fees and costs, as well as other such relief permitted by 15 U.S.C.
24 § 1681n and § 1681o.
25
26
27
28
                                                                             COMPLAINT AND DEMAND
                                                    - 18 -                           FOR JURY TRIAL
           Case 2:21-cv-00338-APG-DJA Document 1 Filed 02/26/21 Page 19 of 19



 1                                      PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment
 3
     against Defendant for the following:
 4
                A. Declaratory judgment that Defendants violated the FCRA;
 5
                B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);
 6
 7              C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

 8              D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);
 9              E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3) and
10
                1681o(a)(2);
11
                F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
12
                allowed under the law; and
13
14              G. Any other relief that this Court deems appropriate.

15                                           JURY DEMAND

16           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury
17 of all issues so triable.
18
     Date: February 26, 2021                               /s/Steven A. Alpert
19                                                         Steven A. Alpert, NV #8353
                                                           PRICE LAW GROUP, APC
20                                                         5940 S Rainbow Blvd,
                                                           Las Vegas, NV 89118
21                                                         T: (702) 794-2008
22                                                         F: (866) 401-1457
                                                           alpert@pricelawgroup.com
23                                                         Attorneys for Plaintiff

24
25
26
27
28
                                                                           COMPLAINT AND DEMAND
                                                  - 19 -                           FOR JURY TRIAL
